 

Exhibit 10.2

 

ENROCHEM LIMITED

c/o Enrochem PTE Ltd.

03-04

#UE Bizhub Central

12 Ang Mo Kio, St. 64

Singapore 34773

 

September 6, 2017

 

 

AFH Holding & Advisory LLC

c/o CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, New York 10019

Attn: Jeffrey A. Rinde, Esq. and Amir Heshmatpour

Tel: +1-310-721-4391

Email: amirhesh@me.com

 

This letter agreement (“Letter Agreement”) is made and entered into as of
September 6, 2017, by and among by and among Enrochem Limited, an English
limited company (“Buyer”), AFH Acquisition IX, Inc., a Delaware corporation (the
“Corporation”), and AFH Holding & Advisory LLC, a Delaware limited liability
company (“Seller”) and amends that certain Stock Purchase Agreement, dated
August 30, 2017, by and among Buyer, Corporation and Seller. Capitalized terms
used but not defined herein shall have the meanings given such terms in the
Stock Purchase Agreement.

 

The Buyer, Corporation and Seller entered into that certain Stock Purchase
Agreement, dated August 30, 2017 (the “Purchase Agreement”), pursuant to which
Buyer purchased from Seller all of the outstanding capital stock of Corporation.

 

Buyer was inadvertently misidentified as “Enrochem (UK), Ltd.” in the Purchase
Agreement, and the parties hereto desire to amend the Purchase Agreement to
replace all references with to “Enrochem (UK), Ltd.” with “Enrochem Limited”.

 

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

1.Amendment to Purchase Agreement. The Purchase Agreement is hereby amended by
deleting all references to “Enrochem (UK), Ltd.” and replacing each such
reference with “Enrochem Limited”. The parties agree and acknowledge that
Enrochem (UK), Ltd. was inadvertently misidentified as the Buyer in the Purchase
Agreement and that it was intended that Enrochem Limited would be the Buyer
under the Purchase Agreement for all purposes.

 

2.Effect of Amendment. This Amendment is supplementary to and modifies the
Purchase Agreement. In the event of any conflict between the terms of this
Amendment and the Purchase Agreement, the terms of this Amendment shall govern.
Except as amended hereby, the Agreement shall remain in full force and effect
and is hereby ratified and confirmed in all respects.

 



 1 

 

 

3.Miscellaneous. This Amendment may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement. This Amendment
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party, it being understood that
the parties need not execute the same counterpart. Facsimile signatures or
signatures received as a portable document format (PDF) attachment to electronic
mail shall be treated as original signatures for all purposes hereunder.

 

(Remainder of page intentionally left blank)

 

 

 

 

 

 

 2 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Letter
Agreement as of the date first written above.

 



  CORPORATION:           AFH ACQUISITION IX, INC.                   By:         
Name:          Title:       

 

 3 

 

 

  SELLER:           AFH HOLDING & ADVISORY LLC                   By:         
Name:          Title:       

 

 4 

 

 



  BUYER:           ENROCHEM LIMITED                   By:          Name:       
  Title:       

 

 5 

 

 